

116 HR 5993 IH: VAlue FAAmily Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5993IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Balderson (for himself, Mr. Meadows, Mr. Gibbs, Mr. Rodney Davis of Illinois, Mr. Norman, and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Homeland Security, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide paid parental leave to certain employees of the Federal Aviation Administration, the Transportation Security Administration, and the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VAlue FAAmily Act.2.Paid parental leave for certain employees of the FAA, TSA, and VA(a)FAA and TSA(1)Application of Federal fmlSection 40122(g)(2) of title 49, United States Code, is amended—(A)in subparagraph (I)(iii), by striking and at the end;(B)in subparagraph (J), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(K)subchapter V of chapter 63, relating to family and medical leave..(2)Corrections for TSA screenersSection 7606 of the National Defense Authorization Act for Fiscal Year 2020 is amended—(A)by striking Section 111(d)(2) and inserting (a) In general.—Section 111(d)(2); and (B)by adding at the end the following:(b)Effective dateThe amendment made by subsection (a) shall not be effective with respect to any event for which leave may be taken under subchapter V of chapter 63 of title 5, United States Code, occurring before October 1, 2020..(b)Title 38 employeesSection 7425 of title 38, United States Code, is amended—(1)in subsection (b), by striking Notwithstanding and inserting Except as provided in subsection (c), and notwithstanding; and(2)by adding at the end the following:(c)Notwithstanding any other provision of this subchapter, the Administration shall provide to individuals appointed to any position described in section 7421(b) who are employed by the Administration family and medical leave in the same manner, to the maximum extent practicable, as family and medical leave is provided under subchapter V of chapter 63 of title 5 to employees, as defined in section 6381(1) of such title..(c)Application(1)Effective dateThe amendments made by subsections (a)(1) and (b) shall not be effective with respect to any event for which leave may be taken under subchapter V of chapter 63 of title 5, United States Code, occurring before October 1, 2020.(2)Service requirement for eligibilityAny Federal service by an individual provided leave by the amendments made by subsections (a)(1) or (b) of this Act or by section 7606(a) of the National Defense Authorization Act for Fiscal Year 2020 (as amended by subsection (a)(2)), including any Federal service occurring prior to the effective date of such amendments, shall count for purposes of determining the period of service requirement under section 6381(1)(B) of title 5, United States Code.